

113 S1376 RS: FHA Solvency Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 275113th CONGRESS1st SessionS. 1376[Report No. 113–129]IN THE SENATE OF THE UNITED STATESJuly 25, 2013Mr. Johnson of South
			 Dakota (for himself and Mr.
			 Crapo) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Banking, Housing, and Urban
			 AffairsDecember 19, 2013Reported by Mr. Johnson of South
			 Dakota, with amendmentsOmit the part struck through and insert the part
			 printed in italicA BILLTo improve the Federal Housing Administration and to
		  ensure the solvency of the Mutual Mortgage Insurance Fund, and for other
		  purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the FHA Solvency Act of
			 2013.(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Mortgage insurance
				premiums.Sec. 3. Prohibition on insuring mortgagors with
				2 prior foreclosures.Sec. 34. Indemnification by FHA
				mortgagees.Sec. 45. Review of mortgagee
				performance.Sec. 6. Transfer of mortgage servicing
				duties.Sec. 57. Easing regulatory burdens;
				resource guide.Sec. 68. Improving underwriting
				standards.Sec. 79. Ensuring adequate capital
				levels in the Mutual Mortgage Insurance Fund.Sec. 10. Stress testing of the Mutual Mortgage
				Insurance Fund.Sec. 11. Congressional notification of use of
				certain authorities with respect to the FHA.Sec. 812. Establishment of Deputy
				Assistant Secretary and Chief Risk Officer of FHA.Sec. 913. Disclosure of
				events.Sec. 1014. GAO study on
				disclosures.Sec. 1115. Stabilizing the HECM
				program.Sec. 16. Principal limit factor for HECM
				program.Sec. 1217. Publication of final rules
				relating to limiting seller contributions towards purchase related
				expenses.Sec. 18. GAO study on FHA loan
				limits.2.Mortgage
			 insurance premiums(a)In
			 generalSection 203(c) of the
			 National Housing Act (12 U.S.C. 1709(c)) is amended—(1)in paragraph (2)(B)—(A)in the matter preceding clause (i)—(i)by striking may and
			 inserting shall;(ii)by striking not exceeding 1.5
			 percent and inserting not less than 0.55 percent;
			 and(iii)by inserting and not exceeding 2.0
			 percent of such remaining insured principal balance before for
			 the following periods:; and(B)in clause (ii), by striking 1.55
			 percent and inserting 2.05 percent; and(2)by adding at the
			 end the following:(3)Evaluation of
				up-front and annual premiums(A)Annual
				reviewThe Secretary shall, at least annually, review—(i)the amount of the
				annual and up-front premiums collected under this subsection; and(ii)the expected
				losses to the Mutual Mortgage Insurance Fund, as such losses are calculated in
				the annual independent actuarial study required under section 202(a)(4).(B)Required
				adjustmentsUpon completion of the review required under
				subparagraph (A), the Secretary shall, for all mortgages that are to become an
				obligation of the Mutual Mortgage Insurance Fund after the date that such
				review is complete, adjust the annual and up-front premiums applied to such
				mortgages so that the premiums collected over the life of such mortgages will
				exceed the expected losses of such mortgages to the Fund plus amounts
				sufficient to ensure the capital reserve ratio remains at the level required
				under section 205(f).(C)Rule of
				constructionNothing in this paragraph shall permit or be
				construed to permit the Secretary to apply different premium rates to the same
				mortgage product during the same time period based solely on the
				characteristics of the
				mortgagor..(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect upon the expiration of the 6-month period beginning
			 on the date of enactment of this Act.3.Prohibition on insuring
			 mortgagors with 2 prior foreclosuresSection 203 of the National Housing Act (12
			 U.S.C. 1709) is amended by adding at the end the following:(y)Prohibition on insuring
				mortgagors with 2 prior foreclosuresThe Secretary may not insure, or enter into
				a commitment to insure, a mortgage under this section that is executed by a
				mortgagor who is the mortgagor under any two mortgages on 1- to 4-family
				residential properties that have been previously foreclosed
				upon..34.Indemnification
			 by FHA mortgagees(a)In
			 generalSection 202 of the
			 National Housing Act (12 U.S.C. 1708) is amended by
			 adding at the end the following new subsection:(i)Indemnification
				by mortgagees(1)In
				generalIf the Secretary
				determines that a mortgage executed by a mortgagee approved by the Secretary
				under the direct endorsement program or insured by a mortgagee pursuant to the
				delegation of authority under section 256 contains a material defect such that
				the mortgage should not have been approved or endorsed for insurance, and a
				loan becomes delinquent within 36 months of such approval or endorsement
				leading to a default or the Secretary pays a claim within 36 months after such
				approval or endorsement, the Secretary may require the mortgagee approved by
				the Secretary under the direct endorsement program or the mortgagee delegated
				authority under section 256 to indemnify the Secretary for the loss,
				irrespective of whether the violation caused the mortgage default.(2)Fraud or
				misrepresentationIf fraud or
				misrepresentation was involved in connection with the origination, the
				Secretary shall require the mortgagee approved by the Secretary under the
				direct endorsement program or the mortgagee delegated authority under section
				256 to indemnify the Secretary for the loss regardless of when an insurance
				claim is paid., except if the Secretary determines that the
				fraud or misrepresentation was the result of fraud or misrepresentation
				committed not by the mortgagee but by a third party and that the mortgagee had
				implemented adequate quality control and review procedures to deter, detect,
				and identify such fraud or misrepresentation.(3)Requirements and proceduresThe Secretary shall issue regulations
				establishing—(A)appropriate requirements and procedures
				governing the indemnification of the Secretary by the mortgagee, including
				public reporting on—(i)the number of loans that—(I)were not originated in accordance with the
				requirements established by the Secretary; and(II)involved fraud or misrepresentation in
				connection with the origination; and(ii)the financial impact on the Mutual Mortgage
				Insurance Fund when indemnification is required; and(B)an appeals
				process, or making any necessary modifications or revisions to an existing
				appeals process of the Secretary, to appeal any determination of
				indemnification made by the Secretary pursuant to paragraph (1) or (2).(4)ApplicabilityThis subsection shall only apply to
				mortgages insured under this title that were originated on or after the date of
				enactment of the FHA Solvency Act of
				2013.(5)Deposit in the
				Mutual Mortgage Insurance FundThe Secretary shall deposit any
				amounts collected pursuant to this subsection in, and for the use of, the
				Mutual Mortgage Insurance
				Fund..(b)Rule of
			 constructionNothing in subsection (a), or the amendment made by
			 subsection (a), shall be construed to supersede, alter, or in any way affect
			 the authorities granted to the Secretary of Housing and Urban Development under
			 section 256 of the National Housing Act
			 (12 U.S.C.
			 1715z–21).45.Review of
			 mortgagee performanceSection
			 533 of the National Housing Act (12 U.S.C. 1735f–11) is amended—(1)by amending
			 subsection (a) to read as follows:(a)Periodic review
				of mortgagee performanceTo reduce losses in connection with
				single family mortgage insurance programs under this Act, at least once a year
				the Secretary shall review the mortgagees originating or underwriting insured
				single family
				mortgages.;(2)by amending subsection (b) to read as
			 follows:(b)Comparison with
				other mortgagees(1)In
				generalIn conducting the review required under subsection (a),
				for each mortgagee the Secretary shall compare that mortgagee with other
				mortgagees originating or underwriting insured single family mortgages based on
				the rates of defaults and claims for insured single family mortgage loans
				originated or underwritten by that mortgagee. The Secretary may also compare
				that mortgagee with such other mortgagees based on—(A)underwriting
				quality;(B)geographic area
				served; or(C)any commonly used
				factors the Secretary deems necessary for comparing mortgage default risk,
				provided that such comparison is of factors that the Secretary would expect to
				reduce the default risk of mortgages insured by the Secretary.(2)ImplementationIn
				carrying out the comparisons required under paragraph (1), the Secretary shall
				implement such comparisons by regulation, notice, or mortgagee
				letter.;
				and(3)in subsection
			 (c)—(A)by striking
			 paragraph (1) and inserting the following:(1)Termination
				authority(A)In
				generalNotwithstanding section 202(c), the Secretary may
				terminate the approval of a mortgagee to originate or underwrite single family
				mortgages if the Secretary determines that the mortgage loans originated or
				underwritten by the mortgagee present an unacceptable risk to the insurance
				funds.(B)Basis for
				determining unacceptable riskFor purposes of subparagraph (A), a
				mortgagee may present an unacceptable risk to the insurance funds based
				on—(i)a comparison of
				any of the factors set forth in subsection (b); or(ii)a determination
				that the mortgagee engaged in fraud or
				misrepresentation.;(B)by redesignating
			 paragraph (2) as paragraph (3);(C)by inserting
			 after paragraph (1) the following:(2)Applicability
				and enforcementThe authority granted to the Secretary under
				paragraph (1) shall—(A)apply for any
				specified area or areas, or on a nationwide basis; and(B)be made in
				accordance with any regulation, notice, or mortgagee letter issued by the
				Secretary.;
				and(D)in paragraph (3)
			 (as so redesignated)—(i)by striking
			 (3) The
			 Secretary shall give and inserting (3)
			 Notice and right to informal
			 conference.—The Secretary shall give; and(ii)in the fourth
			 sentence, by striking excessive default and claim rate and
			 inserting finding of an unacceptable risk to the insurance
			 funds.6.Transfer of mortgage
			 servicing duties(a)In
			 generalTitle II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at the end
			 the following new section:259.Transfer of mortgage
				servicing duties(a)Transfer of mortgage
				servicing duties(1)In
				generalFor any mortgage or pool of mortgages insured under this
				title and in accordance with rules promulgated by the Secretary, the Secretary
				may require the servicer of any such mortgage or pool of mortgages to enter
				into a subservicing arrangement with any independent specialty servicer
				approved by the Secretary.(2)RulesThe
				rules required under paragraph (1) shall—(A)set forth with clarity
				the performance conditions of a servicer that would warrant or necessitate the
				use of the authority granted to the Secretary under this section;(B)require that the
				performance condition warranting or necessitating the use of such authority be
				of such type or character so as to materially and adversely affect the
				Secretary's ability to recover any amounts owed to the Secretary;(C)for purposes of
				subparagraph (B), define the term materially and adversely
				affect;(D)require that any servicer
				whose servicing duties are subject to this section be provided a reasonable
				amount of time, provided that such time does not present a risk to the Mutual
				Mortgage Insurance Fund, to rebut, address, or correct any determination of the
				Secretary regarding a performance condition described under subparagraph
				(A);(E)only permit the Secretary
				to carry out the authority granted under this section upon expiration of the
				time-period allowed under subparagraph (D);(F)limit the scope of any
				such authority to mortgages that share similar underwriting, borrower, and
				performance characteristics;(G)ensure that the scope of
				any such authority is not applied broadly and without further limitation;
				and(H)notwithstanding
				subparagraphs (B) through (G), provide that a servicer may be subject to more
				extensive programmatic discipline or correction measures, as determined by the
				Secretary, if, during any 5-year period—(i)the servicing duties that
				are the subject of the current use of the Secretary's authority under this
				section marks the third instance of the use of such authority with respect to
				the same servicer; and(ii)with respect to the
				prior two separate and individual instances of the use of such authority, the
				same servicer failed to cure any identified performance conditions or implement
				corrective measures as determined by the Secretary pursuant to subparagraph
				(D)..(b)ApplicabilityThe
			 amendment made by this section shall only apply to mortgages insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.) that were
			 originated on or after the date of enactment of this Act.57.Easing
			 regulatory burdens; resource guide(a)In
			 generalNot later than 360
			 days after the date of enactment of this Act, the Secretary of Housing and
			 Urban Development (in this section referred to as the Secretary)
			 shall issue a single, uniform resource guide to inform lenders and servicers of
			 the policies, processes, and procedures applicable to mortgages insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.), including, but
			 not limited to, the policies, processes, and procedures of the Secretary
			 relating to any indemnification authority of the Secretary, including any
			 criteria the Secretary considers to be a material defect for purposes of
			 executing such authority.(b)ContentThe
			 resource guide required under subsection (a) shall aggregate all forms,
			 policies, and other related information set forth in any handbooks, mortgagee
			 letters, guidebooks, notices, or bulletins issued by the Secretary.(c)UpdatingBeginning
			 on the expiration of the date set forth under subsection (a), whenever the
			 Secretary issues any new policy, process, or procedure, or revises or otherwise
			 amends any existing policy, process, or procedure contained in the resource
			 guide required under subsection (a), such addition, revision, or amendment
			 shall be issued as an amendment to the resource guide.(d)Public
			 availability; website accessThe resource guide required under
			 subsection (a) shall be made available to the public and posted on the website
			 of the Department of the Housing and Urban Development.(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.68.Improving
			 underwriting standards(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Housing and Urban Development shall, by mortgagee
			 letter or rule, evaluate and revise as necessary the underwriting standards for
			 mortgages eligible to be insured under title II of the National Housing Act (12
			 U.S.C. 1707 et seq.), which shall—(1)be based on
			 empirically derived, demonstrably and statistically sound models; and(2)include criteria,
			 the evaluation of which has historically resulted in comparatively low rates of
			 delinquency and default during adverse economic conditions.(b)CriteriaThe
			 underwriting standards under subsection (a) shall include an evaluation
			 of—(1)the current or
			 reasonably expected income and financial resources of a borrower;(2)the employment
			 status of a borrower, if income used under paragraph (1) is employment
			 income;(3)the monthly
			 payment of a borrower under the terms of a mortgage;(4)the monthly
			 payment for any other loan held by the borrower;(5)the monthly
			 payment for any obligations related to the mortgage;(6)any other debt
			 obligations of a borrower, including alimony and child support;(7)the monthly
			 debt-to-income ratio or residual income of a borrower;(8)the credit
			 history of a borrower; and(9)any other risk
			 factor or criteria, as determined appropriate by the Secretary.79.Ensuring
			 adequate capital levels in the Mutual Mortgage Insurance FundSection 205 of the National Housing Act (12
			 U.S.C. 1711(f)) is amended—(1)in subsection (f)—(A)in paragraph (2), by striking
			 shall ensure that
			 the Fund maintains at least such capital ratio at all times
			 thereafter and inserting maintains such ratio thereafter,
			 subject to paragraph (3); and(B)by amending
			 paragraph (3) to read as follows:(3)The Secretary
				shall ensure that the Mutual Mortgage Insurance Fund attains a capital ratio of
				not less than 3.0 percent within 10 years after the date of enactment of the
				FHA Solvency Act of 2013, and
				shall ensure that the Fund maintains at least such capital ratio at all times
				thereafter.;
				and(2)by adding at the
			 end the following:(g)Ensuring
				adequate capital levels in the Mutual Mortgage Insurance Fund(1)Effective
				date(A)In
				generalExcept as provided in subparagraph (B), this subsection
				shall take effect on the date of enactment of the
				FHA Solvency Act of
				2013.(B)Exception for
				imposition of surcharges(i)In
				generalParagraphs (4)(D), (5)(D), and (6)(D) of this
				subsection—(I)shall not have
				any force or effect during the 2-year period beginning on the date of enactment
				of the FHA Solvency Act of
				2013; and(II)shall take
				effect upon the earlier of—(aa)the expiration
				of the 2-year period set forth under subclause (I), if in any annual
				independent actuarial study required under section 202(a)(4) the Mutual
				Mortgage Insurance Fund is designated as critically undercapitalized pursuant
				to paragraph (6);(bb)the date the
				independent actuary commissioned to carry out the annual independent actuarial
				study required under section 202(a)(4) submits the results of the fiscal year
				2016 study to the Secretary, if such study finds that the Mutual Mortgage
				Insurance Fund has not achieved the capital ratio required to be maintained
				under subsection (f)(1);(cc)any date
				occurring after the date set forth under item (bb), but prior to any date set
				forth under items (dd) or (ee), if in any annual independent actuarial study
				required under section 202(a)(4) the independent actuary commissioned to carry
				out the study finds—(AA)that in
				comparison to the independent actuarial study submitted in the most recent
				prior fiscal year, the capital ratio of the Fund has decreased; and(BB)the market share
				for mortgages insured under this title has not been concurrently reduced thus
				contributing to the decrease in the capital ratio described under subitem
				(AA);(dd)the date on
				which the Mutual Mortgage Insurance Fund attains a capital ratio of 3.0
				percent; or(ee)the date that is
				10 years after the date of enactment of the FHA Solvency Act of 2013.(ii)Rule of
				constructionFor purposes of this subsection, any finding made
				under item (cc) of clause (i)(II) shall be deemed to mean that the Mutual
				Mortgage Insurance Fund is undercapitalized pursuant to paragraph (4) and that
				notwithstanding the provisions of paragraph (4)(D)(iv), the Secretary shall
				begin or continue to collect any surcharge set forth under paragraph (4)(D),
				until the earlier of the date on which—(I)the next report
				of the Secretary on the annual independent actuarial study required under
				section 202(a)(4) finds that in comparison to the independent actuarial study
				submitted in the most recent prior fiscal year, the capital ratio of the Fund
				has increased;(II)the report of
				the Secretary required under paragraph (3)(A) finds that in comparison to the
				independent actuarial study submitted in the most recent prior fiscal year, the
				capital ratio of the Fund has increased; or(III)the Mutual
				Mortgage Insurance Fund has been designated
				as
				significantly undercapitalized pursuant to paragraph (5) or
				critically undercapitalized pursuant to paragraph (6) and the premium surcharge
				applicable to any such designation has taken effect.(2)Duty of Chief
				Risk OfficerFollowing the receipt by the Deputy Assistant
				Secretary and Chief Risk Officer of the final completed report for the fiscal
				year of the independent actuary commissioned to carry out the annual
				independent actuarial study required under section 202(a)(4) analyzing the
				capital ratio of the Mutual Mortgage Insurance Fund, the Deputy Assistant
				Secretary and Chief Risk Officer shall, as part of that individual's regularly
				assigned duties and responsibilities, have a duty to notify, within 24 hours,
				the Secretary of any failure to maintain the capital ratio of the Mutual
				Mortgage Insurance Fund as required under subsection (f).(3)Studies and
				reports(A)For when Fund
				is undercapitalized or significantly undercapitalizedIf the
				Mutual Mortgage Insurance Fund is designated as undercapitalized or
				significantly undercapitalized pursuant to paragraphs (4) or (5), respectively,
				then not later than 180 days after date on which the Secretary submits the
				report on the annual independent actuarial study required under section
				202(a)(4), and annually thereafter until such time as the Mutual Mortgage
				Insurance Fund achieves the capital ratio required to be maintained under
				subsection (f), the Secretary shall provide a report to the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives updating the results of the
				independent actuarial study required under section 202(a)(4) to reflect the
				most recently available information and analyzing the financial position of the
				Fund.(B)For when Fund
				is critically undercapitalizedIf the Mutual Mortgage Insurance
				Fund is designated as critically undercapitalized pursuant to paragraph (6),
				then not later than the last day of the current fiscal quarter in which the
				Congress is informed of such events pursuant to paragraph (6)(A), and every
				fiscal quarter thereafter until such time as the Mutual Mortgage Insurance Fund
				achieves the capital ratio required to be maintained under subsection (f) or is
				designated as undercapitalized or significantly undercapitalized pursuant to
				paragraphs (4) or (5), respectively, the Secretary shall provide a report to
				the Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives updating the
				results of the independent actuarial study required under section 202(a)(4) to
				reflect the most recently available information and analyzing the financial
				position of the Fund.(C)Failure to
				comply with required timelinesIf the Secretary fails to comply
				with any timeline required under subparagraphs (A) or (B), the Secretary shall
				appear before the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				within 7 days of the last day of that deadline to provide testimony explaining
				the failure to comply.(4)Corrective
				actions when Fund is undercapitalized(A)Notice to
				CongressNot later than 7 days after the date on which the
				Secretary is informed that the Mutual Mortgage Insurance Fund has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), the Secretary shall
				notify the Chair and Ranking Member of the Committee on Banking, Housing, and
				Urban Affairs of the Senate and the Chair and Ranking Member of the Committee
				on Financial Services of the House of Representatives of such shortfall, and
				the exact date on which the Secretary was informed of such shortfall.(B)Submission of
				capital restoration planNot later than 30 days after the date on
				which notice is provided under subparagraph (A), the Secretary shall submit to
				the Chair and Ranking Member of the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Chair and Ranking Member of the Committee on
				Financial Services of the House of Representatives a capital restoration plan,
				including a timeline for implementation of such plan, to achieve the capital
				ratio required to be maintained under subsection (f). The plan required under
				this subparagraph shall be revised annually until such time as the Mutual
				Mortgage Insurance Fund achieves the capital ratio required to be maintained
				under subsection (f).(C)Congressional
				testimonyNot later than 45 days after the date on which notice
				is provided under subparagraph (A), and annually thereafter until such time as
				the Mutual Mortgage Insurance Fund achieves the capital ratio required to be
				maintained under subsection (f), the Secretary shall provide testimony to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives on the capital
				status of the Fund and the performance or projected performance of the plan
				submitted under subparagraph (B).(D)Imposition of
				premium surcharge(i)In
				generalNotwithstanding any limitation on the amount of any
				premium payment set forth under section 203(c), in addition to the premiums
				collected under subparagraphs (A), (B), and (C) of paragraph (2) of section
				203(c), if the Mutual Mortgage Insurance Fund is designated as undercapitalized
				pursuant to this paragraph, the Secretary shall establish and collect annual
				premium payments for any newly insured mortgage for which the Secretary
				collects an annual premium payment under section 203(c), except for those
				mortgages insured pursuant to section 255, in an amount described in clause
				(ii).(ii)Amount of
				surchargeWith respect to a mortgage, the amount described in
				this clause is 10 basis points of the remaining insured principal balance
				(excluding the portion of the remaining balance attributable to the premium
				collected under paragraph (2)(A) of section 203(c) and without taking into
				account delinquent payments or prepayments).(iii)Effective
				date(I)In
				generalSubject to subclause (II), the requirement to collect the
				annual premium payment set forth under this subparagraph shall take effect on
				the date that is 180 days after the date on which notice is provided to
				Congress under subparagraph (A).(II)DelayThe
				effective date of the requirement to collect the annual premium payment set
				forth under this subparagraph may be extended for an additional 180 days, if
				prior to the expiration of the initial 180-day time period described under
				subclause (I), the report of the Secretary required under paragraph
				(3)(A)—(aa)is
				submitted to Congress; and(bb)finds that the
				Mutual Mortgage Insurance Fund has achieved the capital ratio required to be
				maintained under subsection (f).(III)Reinstitution
				of surchargeNotwithstanding subclauses (I) and (II), if the next
				report of the Secretary on the annual independent actuarial study required
				under section 202(a)(4) that is submitted after the report of the Secretary
				described in subclause (II) finds that the Mutual Mortgage Insurance Fund has
				not achieved the capital ratio required to be maintained under subsection (f),
				then the effective date of the requirement to collect the annual premium
				payment set forth under this subparagraph shall be the date that is 30 days
				after the date on which such report is submitted to Congress.(iv)Cessation of
				applicationThe Secretary shall not be required to collect the
				annual premium payment set forth under this subparagraph, if, at any time after
				the date on which such requirement has gone into effect, either—(I)the report of the
				Secretary on the annual independent actuarial study required under section
				202(a)(4) finds that the Mutual Mortgage Insurance Fund has achieved the
				capital ratio required to be maintained under subsection (f);(II)the report of
				the Secretary required under paragraph (3)(A) finds that the Mutual
				Mortgage Insurance Fund has achieved the capital ratio required to be
				maintained under subsection (f); or(III)the Mutual
				Mortgage Insurance Fund has been designated significantly undercapitalized
				pursuant to paragraph (5) or critically undercapitalized pursuant to paragraph
				(6) and the premium surcharge applicable to any such designation has taken
				effect.(5)Corrective
				actions when Fund is significantly undercapitalized(A)Notice to
				CongressNot later than 7 days after the date on which the
				Secretary is informed that the Mutual Mortgage Insurance Fund has a capital
				ratio of not less than 0 percent but less than 50 percent of the capital ratio
				required to be maintained under subsection (f), the Secretary shall notify the
				Chair and Ranking Member of the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Chair and Ranking Member of the Committee on
				Financial Services of the House of Representatives of such shortfall, and the
				date on which the Secretary was informed of such shortfall.(B)Submission of
				revised capital restoration planNot later than 30 days after the
				date on which notice is provided under subparagraph (A), the Secretary shall
				submit to the Chair and Ranking Member of the Committee on Banking, Housing,
				and Urban Affairs of the Senate and the Chair and Ranking Member of the
				Committee on Financial Services of the House of Representatives a capital
				restoration plan, or a revised capital restoration plan, including a timeline
				for implementation of such plan or revised plan, to achieve the capital ratio
				required to be maintained under subsection (f). The plan required under this
				subparagraph shall be revised annually until such time as the Mutual Mortgage
				Insurance Fund achieves the capital ratio required to be maintained under
				subsection (f).(C)Congressional
				testimonyNot later than 45 days after the date on which notice
				is provided under subparagraph (A), and every 180 days thereafter until such
				time as the Mutual Mortgage Insurance Fund achieves the capital ratio required
				to be maintained under subsection (f), the Secretary shall provide testimony to
				the Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives on the capital
				status of the Fund and the performance or projected performance of the revised
				capital restoration plan submitted under subparagraph (B).(D)Imposition of
				premium surcharge(i)In
				generalNotwithstanding any limitation on the amount of any
				premium payment set forth under section 203(c), in addition to the premiums
				collected under subparagraphs (A), (B), and (C) of paragraph (2) of section
				203(c), if the Mutual Mortgage Insurance Fund is designated as significantly
				undercapitalized pursuant to this paragraph, the Secretary shall establish and
				collect annual premium payments for any newly insured mortgage for which the
				Secretary collects an annual premium payment under section 203(c), except for
				those mortgages insured pursuant to section 255, in an amount described in
				clause (ii).(ii)Amount of
				surchargeWith respect to a mortgage, the amount described in
				this clause is 20 basis points of the remaining insured principal balance
				(excluding the portion of the remaining balance attributable to the premium
				collected under paragraph (2)(A) of section 203(c) and without taking into
				account delinquent payments or prepayments).(iii)Effective
				date(I)In
				generalSubject to subclause (II), the requirement to collect the
				annual premium payment set forth under this subparagraph shall take effect on
				the date that is 180 days after the date on which notice is provided to
				Congress under subparagraph (A).(II)DelayThe
				effective date of the requirement to collect the annual premium payment set
				forth under this subparagraph shall be extended for an additional 180 days, if
				prior to the expiration of the initial 180-day time period described under
				subclause (I), the report of the Secretary required under paragraph
				(3)(A)—(aa)is
				submitted to Congress; and(bb)finds that the
				Mutual Mortgage Insurance Fund—(AA)has achieved the
				capital ratio required to be maintained under subsection (f); or(BB)has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), at which point the
				provisions of paragraph (4)(D) shall be applicable, except that the provisions
				of clause (iii) of such paragraph (4)(D) shall not be applicable and that the
				premium surcharge applicable to such paragraph shall take effect within 30 days
				of the issuance of such report.(III)Reinstitution
				of surchargeNotwithstanding subclauses (I) and (II), if the next
				report of the Secretary on the annual independent actuarial study required
				under section 202(a)(4) that is submitted after the report of the Secretary
				described in subclause (II) finds that the Mutual Mortgage Insurance Fund has a
				capital ratio of not less than 0 percent but less than 50 percent of the
				capital ratio required to be maintained under subsection (f), then the
				effective date of the requirement to collect the annual premium payment set
				forth under this subparagraph shall be the date that is 30 days after the date
				on which such report is submitted to Congress.(iv)Cessation of
				applicationThe Secretary shall not be required to collect the
				annual premium payment set forth under this subparagraph, if, at any time after
				the date on which such requirement has gone into effect, either—(I)the report of the
				Secretary on the annual independent actuarial study required under section
				202(a)(4) finds that the Mutual Mortgage Insurance Fund—(aa)has achieved the
				capital ratio required to be maintained under subsection (f); or(bb)has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), at which point the
				provisions of paragraph (4)(D) shall be applicable, except that the provisions
				of clause (iii) of such paragraph (4)(D) shall not be applicable and that the
				premium surcharge applicable to such paragraph shall take effect within 30 days
				of the issuance of such report;(II)the report of
				the Secretary required under paragraph (3)(A) finds that the Mutual Mortgage
				Insurance Fund—(aa)has achieved the
				capital ratio required to be maintained under subsection (f); or(bb)has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), at which point the
				provisions of paragraph (4)(D) shall be applicable, except that the provisions
				of clause (iii) of such paragraph (4)(D) shall not be applicable and that the
				premium surcharge applicable to such paragraph shall take effect within 30 days
				of the issuance of such report; or(III)the Mutual
				Mortgage Insurance Fund has been designated
				as critically undercapitalized
				pursuant to paragraph (6) and the premium surcharge applicable to any such
				designation has taken effect.(E)Required
				examination of underwriting requirementsIf the Mutual Mortgage
				Insurance Fund is designated as significantly undercapitalized pursuant to this
				paragraph, the Secretary shall—(i)not later than 30
				days after the date on which notice is provided under subparagraph (A), examine
				all of its product lines, product or insurance features, and underwriting
				criteria for ways to strengthen and enhance such products, features, or
				criteria to limit losses to the Mutual Mortgage Insurance Fund;(ii)in carrying out
				the requirement under clause (i), undertake such examination actions as are
				necessary to reduce the financial vulnerability of the Mutual Mortgage
				Insurance Fund from those risk characteristics or product lines that most
				contribute to the default of mortgages insured under section 202, including by
				reviewing the underwriting and servicing standards for mortgages to be insured
				by the Secretary, including, but not limited to, a review of—(I)the amount of
				cash or its equivalent required to be paid on account of the property subject
				to a mortgage that is an obligation of the Fund;(II)servicer
				compliance with any loan servicing or loss mitigation guidelines of the
				Secretary; and(III)economic
				conditions present in the housing market, provided there is a demonstrated
				likelihood that the policies of the Secretary would impact those economic
				conditions; and(iii)submit to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives any analysis,
				findings, or recommendations used or made by the Secretary to carry out the
				requirements of this subparagraph.(6)Corrective
				actions when Fund is critically undercapitalized(A)Notice to
				CongressNot later than 7 days after the date on which the
				Secretary is informed that the Mutual Mortgage Insurance Fund has a capital
				ratio of less than 0 percent of the capital ratio required to be maintained
				under subsection (f), the Secretary shall notify the Chair and Ranking Member
				of the Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Chair and Ranking Member of the Committee on Financial Services of the House of
				Representatives of such shortfall, and the date on which the Secretary was
				informed of such shortfall.(B)Submission of
				further revised capital restoration planNot later than 30 days
				after the date on which notice is provided under subparagraph (A), the
				Secretary shall jointly submit with the Secretary of the Treasury to the Chair
				and Ranking Member of the Committee on Banking, Housing, and Urban Affairs of
				the Senate and the Chair and Ranking Member of the Committee on Financial
				Services of the House of Representatives a capital restoration plan, or a
				revised capital restoration plan, including a timeline for implementation of
				such plan, to achieve the capital ratio required to be maintained under
				subsection (f). The plan required under this subparagraph shall be revised and
				submitted annually with the Secretary of the Treasury, until such time as the
				Mutual Mortgage Insurance Fund achieves the capital ratio required to be
				maintained under subsection (f).(C)Congressional
				testimonyNot later than 45 days after the date on which notice
				is provided under subparagraph (A), and every 180 days thereafter until such
				time as the Mutual Mortgage Insurance Fund achieves the capital ratio required
				to be maintained under subsection (f), the Secretary and the Secretary of the
				Treasury shall each provide testimony to the Committee on Banking, Housing, and
				Urban Affairs of the Senate and the Committee on Financial Services of the
				House of Representatives on the capital status of the Fund and the success or
				failure of the further revised capital restoration plan submitted under
				subparagraph (B).(D)Imposition of
				premium surcharge(i)In
				generalNotwithstanding any limitation on the amount of any
				premium payment set forth under section 203(c), in addition to the premiums
				collected under subparagraphs (A), (B), and (C) of paragraph (2) of section
				203(c), if the Mutual Mortgage Insurance Fund is designated as critically
				undercapitalized pursuant to this paragraph, the Secretary shall establish and
				collect annual premium payments for any newly insured mortgage for which the
				Secretary collects an annual premium payment under section 203(c), except for
				those mortgages insured pursuant to section 255, in an amount described in
				clause (ii).(ii)Amount of
				surchargeWith respect to a mortgage, the amount described in
				this clause is 30 basis points of the remaining insured principal balance
				(excluding the portion of the remaining balance attributable to the premium
				collected under paragraph (2)(A) of section 203(c) and without taking into
				account delinquent payments or prepayments).(iii)Effective
				date(I)In
				generalSubject to subclause (II), the requirement to collect the
				annual premium payment set forth under this subparagraph shall take effect on
				the date that is 180 days after the date on which notice is provided to
				Congress under subparagraph (A).(II)DelayThe
				effective date of the requirement to collect the annual premium payment set
				forth under this subparagraph shall be extended for an additional 180 days, if
				prior to the expiration of the initial 180-day time period described under
				subclause (I), the report of the Secretary required under paragraph
				(3)(B)—(aa)is
				submitted to Congress; and(bb)finds that the
				Mutual Mortgage Insurance Fund—(AA)has achieved the
				capital ratio required to be maintained under subsection (f);(BB)has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), at which point the
				provisions of paragraph (4)(D) shall be applicable, except that the provisions
				of clause (iii) of such paragraph (4)(D) shall not be applicable and that the
				premium surcharge applicable to such paragraph shall take effect within 30 days
				of the issuance of such report; or(CC)has a capital
				ratio of not less than 0 percent but less than 50 percent of the capital ratio
				required to be maintained under subsection (f), at which point the provisions
				of paragraph (5)(D) shall be applicable, except that the provisions of clause
				(iii) of such paragraph (5)(D) shall not be applicable and that the premium
				surcharge applicable to such paragraph shall take effect within 30 days of the
				issuance of such report.(III)Reinstitution
				of surchargeNotwithstanding subclauses (I) and (II), if within 1
				calendar year any report of the Secretary required under paragraph (3)(B) finds
				that the Mutual Mortgage Insurance Fund has a capital ratio of less than 0
				percent of the capital ratio required to be maintained under subsection (f),
				then the effective date of the requirement to collect the annual premium
				payment set forth under this subparagraph shall be the date that is 30 days
				after the date on which such report is submitted to Congress.(iv)Cessation of
				applicationThe Secretary shall not be required to collect the
				annual premium payment set forth under this subparagraph, if, at any time after
				the date on which such requirement has gone into effect, either—(I)the report of the
				Secretary on the annual independent actuarial study required under section
				202(a)(4) finds that the Mutual Mortgage Insurance Fund—(aa)has achieved the
				capital ratio required to be maintained under subsection (f);(bb)has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), at which point the
				provisions of paragraph (4)(D) shall be applicable, except that the provisions
				of clause (iii) of such paragraph (4)(D) shall not be applicable and that the
				premium surcharge applicable to such paragraph shall take effect within 30 days
				of the issuance of such report; or(cc)has a capital
				ratio of not less than 0 percent but less than 50 percent of the capital ratio
				required to be maintained under subsection (f), at which point the provisions
				of paragraph (5)(D) shall be applicable, except that the provisions of clause
				(iii) of such paragraph (5)(D) shall not be applicable and that the premium
				surcharge applicable to such paragraph shall take effect within 30 days of the
				issuance of such report; or(II)the report of
				the Secretary required under paragraph (3)(B) finds that the Mutual Mortgage
				Insurance Fund—(aa)has achieved the
				capital ratio required to be maintained under subsection (f);(bb)has a capital
				ratio of not less than 50 percent but less than 100 percent of the capital
				ratio required to be maintained under subsection (f), at which point the
				provisions of paragraph (4)(D) shall be applicable, except that the provisions
				of clause (iii) of such paragraph (4)(D) shall not be applicable and that the
				premium surcharge applicable to such paragraph shall take effect within 30 days
				of the issuance of such report; or(cc)has a capital
				ratio of not less than 0 percent but less than 50 percent of the capital ratio
				required to be maintained under subsection (f), at which point the provisions
				of paragraph (5)(D) shall be applicable, except that the provisions of clause
				(iii) of such paragraph (5)(D) shall not be applicable and that the premium
				surcharge applicable to such paragraph shall take effect within 30 days of the
				issuance of such report.(E)Required
				enhancements to underwriting requirementsIf the Mutual Mortgage
				Insurance Fund is designated as critically undercapitalized pursuant to this
				paragraph, the Secretary shall—(i)not later than 30
				days after the date on which notice is provided under subparagraph (A), take
				such actions as necessary to revise its product lines, product or insurances
				features, or underwriting criteria in order to strengthen and enhance such
				products, features, or criteria to limit losses to the Mutual Mortgage
				Insurance Fund;(ii)in carrying out
				the requirement under clause (i), undertake such actions as are necessary to
				reduce the financial vulnerability of the Mutual Mortgage Insurance Fund from
				those risk characteristics or product lines that most contribute to the default
				of mortgages insured under section 202, such actions—(I)may include, but
				are not limited to, a revision of the—(aa)amount of cash
				or its equivalent required to be paid on account of the property subject to a
				mortgage that is an obligation of the Fund;(bb)servicer
				standards for compliance with any loan servicing or loss mitigation guidelines
				of the Secretary; and(cc)treatment of
				loan modification requests made by borrowers having insurance provided under
				this title seeking assistance under a modification program of the Secretary;
				and(II)shall take into
				consideration economic conditions present in the housing market, provided there
				is a demonstrated likelihood that the policies of the Secretary would impact
				those economic conditions; and(iii)submit to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives any relevant
				final analysis used by the Secretary to carry out the requirements of this
				subparagraph.(7)Mandatory
				reevaluationUpon the Mutual Mortgage Insurance Fund achieving
				the capital ratio required to be maintained under subsection (f), the
				Secretary—(A)shall review any
				actions taken pursuant to this subsection;(B)shall examine and
				determine whether—(i)the need to
				maintain such action is necessary; and(ii)the repeal,
				revision, or amendment of any such action can be carried out without having any
				adverse effect on the ability of the Fund to maintain the capital ratio
				required under subsection (f); and(C)may, pursuant to
				any determination under subparagraph (B) that no such adverse effects exist,
				repeal, revise, or amend any such action as the Secretary determines
				appropriate..
				10.Stress testing of the
			 Mutual Mortgage Insurance FundSection 202(a)(4) of the National Housing
			 Act (12 U.S.C. 1708(a)(4)) is amended by inserting after the last sentence the
			 following: The report shall also include an alternative stress test
			 scenario of the Fund based on relevant assumptions used in the annual
			 Comprehensive Capital Analysis and Review stress tests performed by the Board
			 of Governors of the Federal Reserve System. The alternative stress test
			 scenario of the Fund shall be developed by the Secretary, in consultation with
			 the Board of Governors of the Federal Reserve System, and appropriately
			 tailored for purposes of assessing the financial status of the Fund. A summary
			 of the results of the alternative stress test scenario of the Fund, as well as
			 any other stress test scenario of the Fund that may be utilized, shall be
			 included in the report..11.Congressional
			 notification of use of certain authorities with respect to the FHA(a)Notice by
			 TreasuryThe Secretary of the
			 Treasury shall provide written notice to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives within 48 hours of the exercise of any authority
			 granted under section 504(f) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661c(f)) to carry out any transaction to fund any account established for the
			 benefit of the Department of Housing and Development, the Federal Housing
			 Administration, or the Mutual Mortgage Insurance Fund established under section
			 202 of the National Housing Act (12 U.S.C. 1708).(b)Notice by
			 HUDThe Secretary of Housing and Urban Development shall provide
			 written notice to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 within 48 hours of the receipt of any amounts described under subsection
			 (a).(c)Inclusion in required
			 reportsThe Secretary of Housing and Urban Development shall
			 include, in any report required by law to be submitted to Congress, including
			 any annual, quarterly, actuarial, or other report required to be submitted to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representative, the dollar
			 amount of any amounts owed by the Secretary of Housing and Urban Development to
			 the Treasury as a result of the exercise of any authority granted under section
			 504(f) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(f)).(d)Public
			 availability(1)TreasuryAs
			 soon as is practicable, the notice required by subsection (a) shall be made
			 available to the public and posted on the website of the Department of the
			 Treasury.(2)HUDAs
			 soon as is practicable, the notice required by subsection (b) shall be made
			 available to the public and posted on the website of the Department of Housing
			 and Urban Development.812.Establishment
			 of Deputy Assistant Secretary and Chief Risk Officer of FHA(a)In
			 generalSubsection (b) of
			 section 4 of the Department of Housing and Urban Development Act
			 (42 U.S.C.
			 3533(b)) is amended—(1)by striking
			 There shall be and inserting the following:(1)Establishment
				of CommissionerThere shall
				be; and(2)by adding at the
			 end the following:(2)Establishment of
				Deputy Assistant Secretary and Chief Risk Officer(A)AppointmentThere shall be in the Department, within
				the Federal Housing Administration, a Deputy Assistant Secretary and Chief Risk
				Officer, who shall be appointed by the Secretary and shall be responsible to
				the Federal Housing Commissioner for all matters relating to managing and
				mitigating risk to the mortgage insurance funds of the Department and ensuring
				the performance of mortgages insured by the Department to protect borrowers and
				taxpayers.(B)ResponsibilitiesThe Deputy Assistant Secretary and Chief
				Risk Officer established under subparagraph (A) shall have—(i)comprehensive risk management and
				regulatory knowledge in key risks, including credit, interest rate, and
				operational risk;(ii)a sound understanding of the tools and
				methodologies used to measure and quantify risk, including the use of
				statistical models; and(iii)a broad understanding and knowledge of
				mortgage industry best practices for risk management.(C)Underwriting
				report(i)In
				generalNot later than 1 year after the date of enactment of the
				FHA Solvency Act of 2013, and
				annually thereafter, the Deputy Assistant Secretary and Chief Risk Officer (or,
				if not yet appointed, the Commissioner of the Federal Housing Administration)
				shall prepare a report on the underwriting standards for mortgages insured
				under title II of the National Housing Act (12 U.S.C. 1707 et seq.), which
				shall be submitted by the Secretary to—(I)the Committee on
				Banking, Housing, and Urban Affairs of the Senate; and(II)the Committee on
				Financial Services of the House of Representatives.(ii)ContentsThe
				report required under clause (i) shall include—(I)for all mortgages
				insured under title II of the National Housing Act that were made not less than
				6 months and not more than 36 months before the date of the report, an
				identification of the default risk characteristics as such characteristics
				existed at the time of origination of the mortgage based on risk factors that
				are commonly used in evaluating mortgage default risk, including—(aa)the current or
				reasonably expected income and financial resources of a borrower;(bb)the employment
				status of a borrower, if income used under item (aa) is employment
				income;(cc)the monthly
				mortgage payment of a borrower under the terms of a mortgage;(dd)the monthly
				payment for any other loan held by the borrower;(ee)the monthly
				payment for any obligations related to the mortgage;(ff)any other debt
				obligations of a borrower, including alimony and child support;(gg)the monthly
				debt-to-income ratio or residual income of a borrower;(hh)the credit
				history of a borrower; and(ii)any other risk
				factor, as determined appropriate by the Secretary;(II)in tabular
				format, the number of mortgages insured under title II of the National Housing
				Act that are in default and the rate of default for—(aa)each for the
				characteristics described in subclause (I);(bb)any multi-way
				combination of the characteristics in subclause (I) as determined appropriate
				by the Secretary; and(cc)any additional
				multi-way combination of the characteristics in subclause (I) as may be
				requested by the Chair or Ranking Member of the Committee on Banking, Housing,
				and Urban Affairs of the Senate or the Chair or Ranking Member of the Committee
				on Financial Services of the House of Representatives, provided that the Deputy
				Assistant Secretary and Chief Risk Officer (or, if not yet appointed, the
				Commissioner of the Federal Housing Administration) shall be provided an
				additional 30 days from the date of receipt of such request to satisfy such
				request;(III)an analysis of
				mortgages insured under title II of the National Housing Act that were made not
				less than 6 months and not more than 36 months before the date of the report
				and are in the lowest quartile and decile of loan performance, which shall
				include—(aa)a
				description of the characteristics described in subclause (I) for mortgages in
				the lowest quartile and decile of loan performance; and(bb)a
				comparison of the characteristics described in subclause (I) between mortgages
				in the lowest quartile and decile of loan performance and all other mortgages
				insured under title II of the National Housing Act;(IV)recommendations
				by the Deputy Assistant Secretary and Chief Risk Officer for revisions to the
				underwriting standards of the Secretary for mortgages eligible to be insured
				under title II of the National Housing Act based on the findings of the report,
				and a response to those recommendations from the Secretary; and(V)a quantitative
				analysis of the effects of any revisions to the underwriting standards made by
				the Secretary in response to the findings of a prior report, and any
				recommendations of the Deputy Assistant Secretary and Chief Risk Officer in
				response to those revisions..
				(b)Conforming
			 amendmentSection 202(a)(4) of the National Housing Act (12
			 U.S.C. 1708(a)(4)) is amended by inserting after the first sentence the
			 following: The independent actuary commissioned to carry out the annual
			 independent actuarial study required under this paragraph shall submit such
			 study to the Deputy Assistant Secretary and Chief Risk Officer..913.Disclosure of
			 eventsSection 202(a)(4) of
			 the National Housing Act (12 U.S.C. 1708(a)(4)) is amended—(1)by striking
			 The Secretary shall and inserting the following:(1)In
				generalThe Secretary
				shall;
				and(2)by adding at the
			 end the following:(2)Disclosure of
				unforeseen events(A)In
				generalPrior to the submission of any report of the Secretary
				under paragraph (1), the Secretary shall require that the independent actuary
				commissioned to perform the study required under paragraph (1) disclose to the
				Secretary any events or circumstances that occur after the study is completed
				but before the report is submitted to Congress and that would have resulted in
				changes to the inputs or assumptions the actuary used to make forecasts about
				the financial position of the Fund, if such changes are sufficiently
				significant that a reasonable person would expect them to substantially alter
				the actuary’s forecasts of the economic value of the Fund or the actuary's
				projections relating to the capital reserve ratio of the Fund.(B)Informing
				CongressThe Secretary shall inform Congress of any disclosures
				required under subparagraph (A) either by—(i)the submission of
				an addendum to the report of the Secretary required under paragraph (1);
				or(ii)a letter from
				the Secretary addressed to the Committee on Banking, Housing, and Urban Affairs
				of the Senate and the Committee on Financial Services of the House of
				Representatives..1014.GAO study on
			 disclosures(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall conduct a one-time
			 study of the relevant information disclosed by the Secretary of Housing and
			 Urban Development in conjunction with the release of the annual actuarial
			 report of the Secretary required under section 202(a)(4) of the National
			 Housing Act (12 U.S.C. 1708(a)(4)).(b)Required
			 consultationIn conducting the study required under subsection
			 (a), the Comptroller General shall consult, as appropriate, with prominent
			 United States academics with national recognition and significant depth of
			 experience in the housing market and the performance of high loan-to-value
			 lending.(c)Required
			 reviewIn carrying out the study required under subsection (a),
			 the Comptroller General shall review and make recommendations regarding—(1)if a reasonable
			 amount of relevant data and analyses are being disclosed by the Secretary of
			 Housing and Urban Development to the public, for research, in conjunction with
			 the release of the annual actuarial report of the Secretary required under
			 section 202(a)(4) of the National Housing Act (12 U.S.C. 1708(a)(4));
			 and(2)the disclosure by
			 the Secretary of additional relevant data and analyses to the public, for
			 research purposes.(d)Follow
			 upNot later than 12 months after the release of the study
			 required under subsection (a), the Comptroller General shall conduct an
			 additional report regarding the actions of the Secretary of Housing and Urban
			 Development in carrying out any recommendations of the Comptroller General made
			 pursuant to subsection (c)(2).1115.Stabilizing
			 the HECM program(a)In
			 generalSection 255 of the
			 National Housing Act (12 U.S.C. 1715z–20) is amended—(1)in subsection
			 (d)(8)—(A)by inserting
			 property maintenance, before insurance;
			 and(B)by inserting
			 , including matters that set forth terms and provisions for establishing
			 escrow accounts, performing financial assessments, or limiting the amount of
			 any payment made available under the mortgage before the semicolon;
			 and(B)by inserting the
			 establishment of escrow accounts or set-asides, the limiting of amounts of any
			 payment made available under the mortgage, after payment of
			 taxes;(C)by striking
			 may and inserting shall; and(D)by inserting ,
			 including matters that set forth the terms and provisions for performing
			 financial assessments before the semicolon;(2)in subsection
			 (h)—(A)in paragraph (1),
			 by striking ; and and inserting a semicolon;(B)in paragraph (2),
			 by striking the period and inserting ; and; and(C)by adding at the
			 end the following new paragraph:(3)by notice or
				mortgagee letter, establish any additional or alternative requirements that the
				Secretary, in his or her discretion, determines necessary to more effectively
				carry out the purposes of the program authorized under this section, and any
				such notice or mortgagee letter shall take effect upon issuance and expire not
				later than 24 months after the date of issuance of the notice or mortgagee
				letter..(2)in subsection (h)(3), as
			 added by the Reverse Mortgage Stabilization Act of 2013 (Public Law 113–29), by
			 striking any additional or alternative requirements and
			 inserting requirements pertaining to escrow accounts or set-asides,
			 financial assessments, or limiting the amount of any payment made available
			 under the mortgage, as authorized under subsection (d)(8),; and(3)by adding at the end the
			 following:(s)Escrow accounts or
				set-asidesIn carrying out the program authorized under this
				section, the Secretary shall require the establishment of an escrow account or
				set-aside in any instance where the Secretary determines, after a financial
				assessment of the mortgagor has been completed, that such an account or
				set-aside would mitigate the risk of loss to the mortgagee, the mortgagor, the
				program, or the Mutual Mortgage Insurance
				Fund.. (b)Limitation on
			 authorityThe authority of the Secretary of Housing and Urban
			 Development to issue any notice or mortgagee letter pursuant to section
			 255(h)(3) of the National Housing Act, as added by the Reverse Mortgage
			 Stabilization Act of 2013 (Public Law 113–29) shall expire not later than 24
			 months after the date of enactment of this Act.(bc)Rulemaking(1)In
			 generalIn carrying out the authority provided to the Secretary
			 of Housing and Urban Development under section 255(h)(3) of the National
			 Housing Act, as added by
			 subsection (a)as
			 added by the Reverse Mortgage Stabilization Act of 2013 (Public Law
			 113–29), the Secretary shall—(A)not later than 90
			 days after the issuance of the notice or mortgagee letter pursuant to such
			 section, issue a notice of proposed rulemaking addressing the same additional
			 or alternative requirements that are the subject of the notice or mortgagee
			 letter; and(B)not later than 24
			 months after the issuance of the notice of proposed rulemaking required under
			 subparagraph (A)—(i)issue a final
			 rule addressing the same additional or alternative requirements that are the
			 subject of the notice or mortgagee letter; or(ii)withdraw the
			 notice or mortgagee letter.(2)Failure to
			 complyIf the Secretary of Housing and Urban Development fails to
			 issue a final rule by the end of the period described under paragraph
			 (1)(B)—(A)the provisions of
			 the notice or mortgagee letter at issue shall become null and void;(B)the
			 Secretary—(i)shall not have
			 authority to reissue such notice or mortgagee letter; and(ii)may only address
			 the requirements that are the subject of the notice or mortgagee letter at
			 issue through the promulgation of a regulation pursuant to the rulemaking
			 requirements of title 5, United States Code; and(C)the Secretary and
			 the Director of
			 the Office of Management and
			 Budget shall appear before the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives to provide testimony explaining the failure to comply with the
			 requirements of this subsection.(d)Additional rulemaking
			 relating to fixed-rate full draw productsNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Housing and Urban
			 Development shall issue a notice of proposed rulemaking that—(1)eliminates the use,
			 issuance, or establishment of any standard fixed-rate full draw product offered
			 under the home equity conversion mortgage program authorized by section 255 of
			 the National Housing Act (12 U.S.C. 1715z-20); and(2)requires any other
			 fixed-rate full draw product offered under the home equity conversion mortgage
			 program authorized by section 255 of the National Housing Act not subject to
			 elimination under paragraph (1) to be based on a financial assessment of the
			 mortgagor.(e)Report(1)In
			 generalThe Secretary of Housing and Urban Development, on a
			 quarterly basis, shall report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives on the status and financial condition of each distinct product
			 offered under the home equity conversion mortgage program authorized by section
			 255 of the National Housing Act, including the HECM Standard Adjustable, HECM
			 Saver Fixed, and HECM Saver Adjustable products.(2)Contents of
			 reportThe report required under paragraph (1) shall set forth,
			 for each product the—(A)default rates under the
			 product;(B)rate of foreclosure on
			 loans insured pursuant to each product; and(C)severity and extent of
			 losses incurred on loans insured pursuant to each product.(3)Further
			 studyUpon review of the information collected pursuant to this
			 subsection, if the Secretary of Housing and Urban Development determines that
			 any individual product has a default rate measurably higher than the default
			 rates occurring in any other product or is experiencing losses measurably
			 higher than losses incurred in any other product, the Secretary shall further
			 study the product and include in the next quarterly report due under paragraph
			 (1)—(A)information identifying
			 and enumerating the causes of such higher default rates and severity of losses;
			 and(B)a detailed description of
			 the actions to be taken by the Secretary to correct such inefficiencies.16.Principal limit factor
			 for HECM programSection
			 255(m)(2) of the National Housing Act (12 U.S.C. 1715z–20(m)(2)) is
			 amended—(1)by striking
			 paragraph (1) shall and inserting paragraph
			 (1)—(A)shall;(2)in subparagraph (A), as
			 so designated, by striking the period at the end and inserting ;
			 and; and(3)by adding at the end the
			 following:(B)in the case of a fixed
				rate mortgage, may not involve a principal limit (as defined in section 206.3
				of title 24, Code of Federal Regulations) with a principal limit factor in
				excess of
				.61..1217.Publication of
			 final rules relating to limiting seller contributions towards purchase related
			 expenses(a)Required
			 completion of ruleNot later
			 than 90 days after the date of enactment of this Act, the Secretary of Housing
			 and Urban Development shall—(1)issue and publish its final rule to
			 implement the proposed rule entitled Federal Housing Administration
			 (FHA) Risk Management Initiatives: Revised Seller Concessions (77 Fed.
			 Reg. 10695 (February 23, 2012)); and(2)ensure that the final rule required under
			 paragraph (1)—(A)limits the amount a seller or interested
			 third party, or both, may contribute towards the purchase-related expenses of a
			 borrower without reducing the maximum insured amount of a mortgage insured
			 under title II of the National Housing Act (12 U.S.C. 1707 et seq.); and(B)defines the acceptable types of expenses
			 that a seller or interested third party, or both, may contribute under
			 subparagraph (A), such as closing costs, prepaid expenses, discount points,
			 up-front mortgage insurance premiums, and interest rate buydowns.(b)Failure To
			 complyIf the Secretary of Housing and Urban Development fails to
			 issue a final rule by the end of the period described under subsection (a), the
			 Secretary and the Director of Office of Management and Budget shall appear
			 before the Committee on Banking, Housing, and Urban Affairs of the Senate and
			 the Committee on Financial Services of the House of Representatives to provide
			 testimony explaining the failure to comply with the requirements of this
			 section.18.GAO Study on FHA loan
			 limits(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a one-time study to determine the appropriate dollar amount limitation
			 on the maximum original principal obligation of a mortgage that may be insured
			 under title II of the National Housing Act (12 U.S.C. 1701 et seq.).(b)Required
			 reviewIn carrying out the study required under subsection (a),
			 the Comptroller General shall review and make recommendations regarding the
			 appropriate methodology for further adjustments to the dollar amount
			 limitation, including adjustments for inflation, varying home prices across
			 different regions of the United States, and the effects of economic
			 downturns.(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives on the results of the study conducted pursuant to subsection
			 (a), including its reasons justifying its determination.December 19, 2013Reported with amendments